DETAILED ACTION
	This is a Non-final Office Action on the merits for application 16/858,522. Receipt of the preliminary amendments and arguments filed on 08/12/2020 is acknowledged.
Claims 21-40 are pending.
Claims 1-20 are cancelled.
Claims 21-40 are examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 defines “on their longitudinally extending edges,” where use of the term “their” renders the claimed invention indefinite since use of a pronoun confuses one as to what element as being referred back to when a plurality of elements have been previously defined. For examining purposes and in light of the specification and 
Claim 21 further defines “the first panel” and “the second panel,” which lack antecedent basis and render the claimed invention indefinite since a plurality of panels have been previously defined and not separate first and second panels and one of ordinary skill in the art would not know what panels are being referred back to. For examining purposes and in light of the specification and drawings, such limitations in the second subparagraph of claim 21 are considered to define that the protrusion of one panel is configured to extend into the receptacle of an adjacent panel. Moreover, claims 22-39 are rendered indefinite for their dependencies upon claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-24, 29, 30, 33, 34, and 36-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grinshpun et al. (U.S. Patent 6,247,280).
Regarding claim 21, Grinshpun et al. disclose a stay in place lining for lining a structure of concrete or other curable construction material comprising:
a plurality of panels (#2) connectable in edge-to-edge relation via complementary connector components (#203 and #204) on their longitudinally extending edges to define at least a portion of a perimeter of the lining (see figure 1);
wherein each panel comprises a first connector component (#203) comprising a protrusion on a first longitudinal extending edge thereof (see figure 2B) and a second connector component (#204) comprising a receptacle on a second longitudinally extending edge thereof (see figure 2B), each edge-to-edge connection comprising the protrusion of the first panel extended into the receptacle of the second panel (see figure 1);
the protrusion comprising a generally straight stem extending from a base of the protrusion, a first barb extending from the stem at a first location and a second barb extending opposite the first barb from the stem at the first location (see figure 2B from Grinshpun et al. below, which depicts the elements of the protrusion);
the receptacle comprising a first catch extending into the receptacle (the top protrusion of element #204 of figure 2B extends into the receptacle and forms a catch) and positioned to engage the first barb when the protrusion is extended into the receptacle (see figure 1), the engagement of the first barb and the first catch retaining the connector components in a first locked configuration (see figure 1);
the receptacle comprising a second catch extending into the receptacle (the bottom protrusion of element #204 of figure 2B extends into the receptacle and forms a catch) and positioned to engage the second barb when the protrusion is extended into the receptacle (see figure 1), the engagement of the second barb and 
wherein for each panel, the first connector component is offset from a plane of a body (#201) of that panel (see figure 2B).


    PNG
    media_image1.png
    318
    296
    media_image1.png
    Greyscale

Figure 2 from Grinshpun et al.
Regarding claim 22, Grinshpun et al. disclose the edge-to-edge connection provides a generally flat surface between connected panels (see figure 1).
Regarding claim 23, Grinshpun et al. disclose at least one of the first connector component and the second connector component is resiliently deformed when the edge-to-edge connection is made (The panels are constructed from plastic and col. 5, ll. 14-20 discloses the connector components can be connected to one through snapping and thus deformation of such components when inserting one into the other. As a note, such limitations are considered to define “configure to” limitations and not a method of 
Regarding claim 24, Grinshpun et al. disclose the first barb and the second barb each extend toward a base of the protrusion (figure 2B depicts the barbs extend from a tip towards the base of the protrusion).
Regarding claim 29, Grinshpun et al. disclose the first catch defines a first hooked concavity for receiving a portion of the first barb in the first locked configuration and the second catch defines a second hooked concavity for receiving a portion of the second barb in the first locked configuration (figure 2B depicts the first and second catches of the receptacle #204 comprise of hooks that form hook concavities for receiving a respective barb).
Regarding claim 30, Grinshpun et al. disclose the first hooked concavity defines a first acute angle and the second concavity defines a second acute angle (figure 2B depicts the hooks of each hooked concavity extend at an acute angle with respect to the horizontal portion of the receptacle #204 it is attached to).
Regarding claim 33, Grinshpun et al. disclose the first location comprises a tip of the stem (see figure 2B, where the barbs extend from the tip of the stem).
Regarding claim 34, Grinshpun et al. disclose the first and second catches are spaced apart from a base of the receptacle (see figure 2B) to allow the first and second barbs to move past the first and second catches respectively when the protrusion is extended into the receptacle and before the first locked configuration is achieved (see figure 1).
Regarding claim 36, Grinshpun et al. disclose the protrusion is symmetrical about a transversely extending axis of the stem (see figure 2B, where the protrusion is symmetrical about a horizontally extending axis).
Regarding claim 37, Grinshpun et al. disclose the receptacle is symmetrical about a transversely extending axis of the receptacle (see figure 2B, where the receptacle is symmetrical about a horizontally extending axis).
Regarding claim 38, Grinshpun et al. disclose an opening of the receptacle is defined by beveled surfaces (the beveled outer surfaces of each catch define the opening of the receptacle).
Regarding claim 39, Grinshpun et al. disclose surfaces of the first and second barbs are beveled and shaped to be complementary to the beveled surfaces of the opening of the receptacle (see figure 2B, where the right, outer surfaces of the barbs are beveled to be complementary to and for easier insertion into the receptacle).
Regarding claim 40, Grinshpun et al. disclose a method for fabricating a structure of concrete or other curable construction material, the method comprising:
connecting a plurality of panels (#2; see figure 1) in edge-to-edge relation via complementary connector components (#203 and #204) on their longitudinally extending edges to define at least a portion of a lining (see figure 1);
assembling the connected plurality of panels such that the connected plurality of panels provides a lining which defines at least a portion of a space (#401) in which to receive the concrete or other curable material (see figure 1); and
introducing the concrete or other curable material (#13a/b) into the space in an uncured state (see figure 1, where such concrete is inserted in liquid form and then is allowed to harden);
wherein, connecting the plurality of panels in edge-to-edge relation comprises: for each edge-to-edge connection between a first panel and a second panel:
extending a protrusion (#203) of a first connector component on a first longitudinally extending edge of the first panel (see figure 2B) and offset from a plane of a body (#201; see figure 2B) of the first panel into a receptacle (#204) of a second connector component on a second longitudinally extending edge of the second panel (see figure 2B);
wherein the protrusion comprises a generally straight stem extending from a base of the protrusion, a first barb extending from the stem at a first location and a second barb extending opposite the first barb from the stem at the first location (see figure 2B from Grinshpun et al. above, which depicts the elements of the protrusion);
engaging the first barb with a first catch (the top protrusion of element #204 of figure 2B extends into the receptacle and forms a catch), the first catch extending into the receptacle (see figure 1) and positioned to engage the first barb when the protrusion is extended into the receptacle (see figure 1), the engagement of the first barb and the first catch retaining the connector components in a first locked configuration (see figure 1);
engaging the second barb with a second catch, the second catch extending into the receptacle (the bottom protrusion of element #204 of figure 2B extends into the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-28, 31, 32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun et al. in view of Brandt et al. (U.S. Patent 8,769,904).
Regarding claim 25, Grinshpun et al. disclose the claimed invention except for the use of third and fourth catches in the receptacle that are configured to engage the first and second barbs, respectively, to engage the barbs and retain the panels in a second locked configuration. However, it is highly well known in the art, as evidenced by Brandt et al., that such panel connectors can comprise of a receptacle that includes first and second catches to engage respective first and second barbs of a protrusion at a first locked location, as depicted in figure 10, or instead can comprise of third and fourth catches spaced from the first and second catches and thus allow the first and second barbs to be secured at a second lock location, as depicted in figure 9. Therefore, it 
Regarding claim 26, Grinshpun et al. in view of Brandt et al. render obvious the first catch is opposite the second catch, the third catch is opposite the fourth catch and the first and second catches are spaced apart from the third and fourth catches in a transverse direction (see figure 9 of Brandt et al, where such features would be provided within Grinshpun et al. as explained above).
Regarding claim 27, Grinshpun et al. in view of Brandt et al. render obvious the receptacle comprises a fifth catch extending into the receptacle and positioned to engage the first barb when the protrusion is extended into the receptacle, the engagement of the first barb and the fifth catch retaining the connector components in a third locked configuration; the receptacle comprising a sixth catch extending into the receptacle and positioned to engage the second barb when the protrusion is extended into the receptacle, the engagement of the second barb and the sixth catch retaining the connector components in the third locked configuration (figure 12 of Brandt et al. depicts that three pairs of catches can be used within the receptacle, where such catches are configured to engage the outermost pair of barbs on the protrusion of an adjacent panel and thus engage the first and second barbs at one of three different lock locations as 
Regarding claim 28, Grinshpun et al. in view of Brandt et al. render obvious the fifth catch is opposite the sixth catch and the third and fourth catches are spaced apart from the fifth and sixth catches in the transverse direction (see figure 12 of Brandt et al., where such features are provided within Grinshpun et al. as explained above).
Regarding claim 31, Grinshpun et al. disclose the claimed invention except for the first and second barbs comprise respective hooked concavities for receiving a portion of the first or second catch, respectively. Grinshpun et al. do disclose in col. 5, ll. 33-48 that such connector components can take on any convenient shape as needed to interlock such panels to one another. It is highly well known in the art, as evidenced by Brandt et al., that such protrusions can comprise of arrowhead shapes, as depicted in figure 1, or can comprise of barbs that form hooked concavities to receive a respective catch of a receptacle of an adjacent panel. Therefore, it would have been obvious to have constructed the barbs of the protrusions of Grinshpun et al. to comprise of hooked concavities that are configured to receive a respective catch, as taught in Brandt et al., in order to increase the connection strength between such connector components and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed barbs was significant. In re Dailey
Regarding claim 32, Grinshpun et al. in view of Brandt et al. render obvious the first hooked concavity defines a first acute angle and the second hooked concavity defines a second acute angle (figure 5 of Brandt et al. depicts such hook concavities form acute angles with a horizontal axis, where such features would be provided within Grinshpun et al. as explained above).
Regarding claim 35, Grinshpun et al. disclose the claimed invention except for the protrusion includes third and fourth barbs extending from the stem at a second location and spaced from the first location of the first and second barbs. However, it is highly well known in the art, as evidenced by Brandt et al., that the connector components of panels can include first and second barbs that engage with first and second catches or can instead comprise of three pairs of barbs that are to engage a respective catch of a receptacle of an adjacent panel. See figure 12. Therefore, it would have been obvious to have included third and fourth barbs upon the stem of the protrusion of Grinshpun et al., as taught in Brandt et al., in order to increase the strength of the connection between such panels.

Claims 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun et al. in view of Slaughter (U.S. Patent 2,354,485).
Regarding claim 31, Grinshpun et al. disclose the claimed invention except for the first and second barbs comprise respective hooked concavities for receiving a portion of the first or second catch, respectively. Grinshpun et al. do disclose in col. 5, ll. 33-48 that such connector components can take on any convenient shape as needed to interlock such panels to one another. It is highly well known in the art, as evidenced by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 32, Grinshpun et al. in view of Slaughter render obvious the first hooked concavity defines a first acute angle and the second hooked concavity defines a second acute angle (figure 5 of Slaughter depicts such hook concavities form acute angles with a vertical, transverse axis, where such features would be provided within Grinshpun et al. as explained above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635